DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 08 December 2021; which amends claims 1, 8 and 13, and cancels claims 6, 11 and 16.   Claims 1, 2, 4, 5, 7-9, 12-14 and 17 are now pending in this application. 
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 18 October 2021, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejection of the claims, as being unpatentable over Allen et al. in view of Prakah-Asante et al., Examiner notes the following:
As per the independent claims, Applicant argues that “Allen merely discloses that ‘identification of the occupant or guest at 310 and/or the selection of the program at 312 may be performed … as part of booking or reserving the habit able environment 100’” (page 8 of the instant response).  This argument is not persuasive, since Allen et al. further teaches that “sensor(s) … monitor environmental conditions of a space … control circuit … to receive measurement(s) of the environmental condition(s) from the sensor(s) … detect a particular condition prompting adjustment of the monitored environmental condition(s) or a request to transition to a particular scene” (para[0021]).  See also (para[0022, 0168-0173]).  Hence, Allen does not merely disclose responding to a user at time of booking, but also discloses responding to sensed conditions within the controlled space (room) and to user input while the user is in the room (i.e.; at a particular timing).
Applicant further argues that neither Allen et al. nor Prakah-Asante et al. disclose the instantly added claim language of acquiring the physical condition information at timing from among after each meal, after sleep, after completion of predetermined work
 Alternatively, Applicant’s attention is directed at least to Sawanoi et al. (U.S. Patent Application Publication No. 2007/0118037; newly cited), which discloses that it was known in the control arts, wherein control is based upon sensed physical conditions of a user, for measurement conditions to include “after waking up, before sleeping, before exercising, after exercising, before meal, after meal, before taking medicine, after taking medicine, a normal state, and others” (para[0010]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such timings in the combined system of Allen et al. and Prakah-Asante et al., since the timing of such physical condition measurements would have thereby necessarily encompassed a user’s normal activities.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Hence, claims 1, 2, 4, 5, 7-9, 12-14 and 17 now stand rejected under 35 U.S.C. §103, as being unpatentable over Allen et al. (U.S. Patent Application Publication No. 2019/0209806) in view of Prakah-Asante et al. (U.S. Patent Application Publication No. 2017/0341654), alone, or in the alternative, further in view of Sawanoi et al. (U.S. Patent Application Publication No. 2007/0118037).
As per claim 1, Allen et al. teaches the instantly claimed transport system (abstract - cruise boat cabins; para[0006] - ship, airplane, automobile, mobile home, etc.) comprising: a mobile body including a room (para[0006, 0051] - spaces, sub-spaces, habitable environments) and an environment adjusting device that adjusts an environment of the room (Fig. 2 - illumination/water/air/sound subsystems; para[0056]); and an information processing apparatus including a processor (Fig. 2 - control subsystem, with microprocessor 220) configured to acquire, on a basis of identification information for identifying a user who uses the room (para[0053]), adjustment information for adjusting the environment of the room for each user to the mobile body (Fig. 3, steps 310-316 and 322; para[0021, 0087-0088, 0172]), acquire physical condition information indicating a physical condition of the user through measurement equipment provided within the room at one or more timing (para[0021-0022, 0168-0173]) among after each meal, after sleep, after completion of predetermined work (continually sensing conditions in an occupied room and responding thereto inherently encompasses the specific timing of after a user has eaten, slept or performed work); and correct the adjustment information on a basis of the acquired physical condition information at the one or more timing … (para[0011, 0021-0022, 0168-0173, 0200, 0263-0266]).
However, Allen et al. does not teach that the instantly claimed adjustment information includes information that designates whether an active suspension for the room in association with movement of the mobile body is enabled or disabled, the environment adjusting device includes equipment which controls execution of the active suspension, and controls the equipment according to the adjustment information, and the processor is configured to correct the adjustment information that designates whether the active suspension is enabled or disabled on a basis of the acquired physical condition information.  In this regard, Prakah-Asante et al. teaches that it was known in the art to provide for automatic adjustment of operational modes of vehicle controllers, known as adaptive drive control (ADC) systems (para[0002, 0013]), and specifically to provide for automatically adjusting a vehicle suspension system based upon user input (Fig. 3; para[0002, 0013, 0061]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to include the habitable environment’s (i.e.; mobile body’s/vehicle’s) suspension as a controllable aspect in the system of Allen et al., since Prakah-Asante et al. teaches that automatic suspension control was known to be adjustable to vehicle driver preferences (para[0002]), and since suspension control is known to improve the comfort of vehicle passengers/occupants.  Similarly applies to claims 8 and 13.
Alternatively, Allen et al. does not teach that the instantly claimed timing is from among after each meal, after sleep, after completion of predetermined work.  In this regard, Sawanoi et al. discloses that it was known in the control arts, wherein control is based upon sensed physical conditions of a user, for measurement conditions to include “after waking up, before sleeping, before exercising, after exercising, before meal, after meal, before taking medicine, after taking medicine, a normal state, and others” (para[0010]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such timings in the combined system of Allen et al. and Prakah-Asante et al., since the timing of such physical condition measurements would have thereby necessarily encompassed a user’s normal activities.
As per claim 2, Allen et al. teaches that the instantly claimed information processing apparatus further comprises a storage (Fig. 2 - memories 222a-b, 238 and 240; para[0094]) configured to store the adjustment information set for each user in association with the identification information of the user (para[0053, 0175, 0177, 0193-0195, 0203, 0263-0264]).  Similarly applies to claims 9 and 14.
As per claim 4, Allen et al. teaches that the instantly claimed environment adjusting device includes one or more types of equipment which controls one of lighting of the room, daylighting from outside the room, view of outside from the room, a volume of acoustic equipment, air conditioning, a height of a chair to be used by the user, tilt of a back of the chair, a height of a desk to be used by the user, and display content of a display (Figs. 2, 5-7 and 10; para[0013, 0056-0060, 0090, 0167, 0199, 0260]).
As per claim 5, Allen et al. teaches that the instantly claimed physical condition information includes at least one of a heart rate, a blood pressure, a blood flow rate, an electrical signal obtained from a body, a body temperature, and judgment information based on image recognition (para[0200, 0263-0266]).
As per claim 7, Allen et al. teaches that the instantly claimed processor is configured to: acquire action schedule of the user within the room; and correct the adjustment information in accordance with the acquired action schedule (para[0014, 0021-0022, 0087, 0111-0113] - circadian/therapy rhythms/patterns, user’s sleep/wake activity/inputs for choosing scenes)
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Nachman et al. (U.S. Patent Application Publication No. 2018/0279946; para[0034]), Katsu et al. (U.S. Patent Application Publication No. 2017/0357849; para[0118]), Zhang et al. (U.S. Patent Application Publication No. 2017/0224275; para[0116]), Bolea (U.S. Patent Application Publication No. 2015/0224307; para[0133]), Lee et al. (U.S. Patent No. 10,868,693; claim 5), and Chovanda et al. (U.S. Patent No. 9,710,604; claim 2) are cited for their teachings indicating the ubiquitous nature of control based upon detected physical condition of a user before/after a meal/sleep/action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
2/23/22